     Case 1:21-cv-00123-RJJ-SJB ECF No. 7, PageID.19 Filed 03/01/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JEFFREY CHAMBERS,

               Plaintiff,
                                                            CASE No. 1:21-cv-123
v.
                                                            HON. ROBERT J. JONKER
HOLLAND, CITY OF, et al.,

               Defendants.

_______________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

         The Court has reviewed Magistrate Judge Berens’ Report and Recommendation in this

matter (ECF No. 5) and Plaintiff’s Objection to the Report and Recommendation (ECF No. 6).

Under the Federal Rules of Civil Procedure, where, as here, a party has objected to portions of a

Report and Recommendation, “[t]he district judge . . . has a duty to reject the magistrate judge’s

recommendation unless, on de novo reconsideration, he or she finds it justified.” 12 WRIGHT,

MILLER, & MARCUS, FEDERAL PRACTICE          AND   PROCEDURE § 3070.2, at 381 (2d ed. 1997).

Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the
               magistrate judge’s disposition that has been properly objected to.
               The district judge may accept, reject, or modify the recommended
               disposition; receive further evidence; or return the matter to the
               magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the
  Case 1:21-cv-00123-RJJ-SJB ECF No. 7, PageID.20 Filed 03/01/21 Page 2 of 3




Report and Recommendation itself; and Plaintiff’s Objections. After its review, the Court finds

that Magistrate Judge Berens’ Report and Recommendation is factually sound and legally correct.

       The Magistrate Judge recommends dismissing Plaintiff’s Complaint under the screening

standards of 28 U.S.C. § 1915(e)(2). The Magistrate Judge concluded that the allegations in

Plaintiff’s Complaint called into question the validity of his conviction, and hence they were barred

under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). The Magistrate Judge further concluded

that Plaintiff’s claims against Judge Bocanedra were barred by the doctrine of absolute judicial

immunity, and that the allegations against City Attorney Dalman were entitled to prosecutorial

immunity. The Report and Recommendation carefully, thoroughly, and accurately addresses these

issues and the Court agrees, on de novo review, with the Magistrate Judge’s recommendation for

the very reasons the Report and Recommendation delineates.

       ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 5) is APPROVED AND ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint is dismissed for failure to state

a claim under 28 U.S.C. §§ 1915(e)(2).

       IT IS FURTHER ORDERED that Plaintiff’s Heck-barred claims are DISMISSED

WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Judge Bocanedra and City

Attorney Dalman are DISMISSED WITH PREJUDICE.




                                                 2
  Case 1:21-cv-00123-RJJ-SJB ECF No. 7, PageID.21 Filed 03/01/21 Page 3 of 3




         IT IS FURTHER ORDERED that should Plaintiff appeal this decision, the Court will

assess the $505 appellate filing fee under § 1915(b)(1); see McGore v. Wrigglesworth, 114 F.3d

601, 610-11 (6th Cir. 1997).

         A Judgment consistent with this Order will enter.



Dated:      March 1, 2021                     /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
